DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Remarks
The amendment filed on 01/25/2022 has been entered.  Claims 1-2, 4, and 7-9 have been amended, no claims have been canceled, and no new claims have been added; and therefore, claims 1-10 remain pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The limitation of “a supply unit” is not defined by the claim, nor is it clearly defined in the specification and the specification does not state what the “supply unit” supplies to the cell culture vessel.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0103072 A1-Fukutake et al. (hereafter Fukutake), and further in view of US 7,754,478 B2- Suzuki et al. (hereafter Suzuki).
Claim 1: “A cell treatment apparatus comprising: a cell treatment chamber in which cells in a cell culture vessel are treated”:  Fukutake disclose the present invention related to a cell observation method, a cell observation apparatus, and a cell observation program (Para. [0005], lines 1-3).  Also, Fukutake disclose sample 112 may be housed in a culture vessel (Para. [0125], lines 4-5).
“an observation unit that can observe cells in the cell culture vessel;”:  Fukutake disclose a cell observation apparatus (Para. [0010], line 4).
“a laser irradiation unit irradiate the cells with lasers;” Fukutake disclose Raman-scattered light radiated from the observation target irradiated by irradiation light (Para. [0009], lines 6-7).
“a first moving unit that can move the observation unit”:  Fukutake disclose a first detection system 140 is used together with the first scanning system 170 that displaces the stage 110. The first scanning system 170 includes a stage drive section that moves the stage 110 horizontally; by irradiating the stage on which the sample 112 is mounted with the irradiation light while the stage is moved horizontally by the stage drive section, the first detection system 140 can detect the emission light that is emitted from an 
“and a second moving unit that can move the laser irradiation unit,”:  Fukutake disclose a second detection system 150 is used together with the second scanning system 180 that displaces the optical path of the irradiation light irradiating the sample 112 (Para. [0041], lines 1-3).

Regarding claim 1, Fukutake teaches an invention relating to a cell observation method, a cell observation apparatus, and a cell observation program (Para. [0005], lines 1-3).  Further, Fukutake teaches automation processing for a large number of samples (Para. [0137], lines 4-5).  However, Fukutake does not explicitly teach wherein the cell treatment chamber comprises a plurality of regions in which the cells can be treated, the plurality of regions includes at least a first region and a second region that are separate from each other. 
For claim 1, Suzuki teaches an invention relating to a device for cell culture and automation of cell culture operations (Col. 1, lines 5-6) and Suzuki teaches a plurality of regions in which cells can be treated (respective tanks 67-71, Col. 8, lines 18-19) in cell treatment chamber (culture device 127, Col. 8, line 19), where the plurality of regions (respective tanks 67-71 have at least first region and a second region, illustrated in Fig. 2), tanks 67-71 are separated from each other, and which reads on the instant claim limitation of wherein the cell treatment chamber comprises a plurality of regions in which the cells can be treated, the plurality of regions includes at least a first region and a second region that are separate from each other.


Regarding claim 1, Fukutake teaches an invention relating to a cell observation method, a cell observation apparatus, and a cell observation program (Para. [0005], lines 1-3).  Further, Fukutake teaches automation processing for a large number of samples (Para. [0137], lines 4-5) and Fukutake teaches an observation unit and an irradiation unit discussed above.  However, Fukutake does not teach each region comprises a first cell culture vessel placement unit and a second cell culture vessel placement unit, in the first cell culture vessel placement unit, the cells in the cell culture vessel are observed by the observation unit, in the second cell culture vessel placement unit, the cells in the cell culture vessel are irradiated with lasers by the laser irradiation unit.  
For claim 1, Suzuki teaches an invention relating to a device for cell culture and automation of cell culture operations (Col. 1, lines 5-6) and Suzuki teaches a plurality of regions in which cells can be treated (respective tanks 67-71, Col. 8, lines 18-19) in cell treatment chamber (culture device 127, Col. 8, line 19), which reads on the instant claim 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Fukutake to include each region comprises a first cell culture vessel placement unit and a second cell culture vessel placement unit, in the first cell culture vessel placement unit, the cells in the cell culture vessel are observed by the observation unit, in the second cell culture vessel placement unit, the cells in the cell culture vessel are irradiated with lasers by the laser irradiation unit as taught by Suzuki, because Suzuki teaches a plurality of regions in which cells can be treated (respective tanks 67-71, Col. 8, lines 18-19) in cell treatment chamber (culture device 127, Col. 8, line 19) and Suzuki teaches there are various modifications included (Col. 33, lines 10-11), thus allowing for a person skilled in the art to modify the invention to include a first cell culture vessel placement unit and a second cell culture vessel placement unit.

Regarding claim 1, Fukutake teaches an observation unit moved by a first moving unit and a first moving unit discussed above.  However, Fukutake does not teach the cells in the cell culture vessel in the first cell culture vessel placement unit of each region.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Fukutake to include the cells in the cell culture vessel in the first cell culture vessel placement unit of each region as taught by Suzuki, because Suzuki teaches a plurality of regions in which cells can be treated (respective tanks 67-71, Col. 8, lines 18-19) in cell treatment chamber (culture device 127, Col. 8, line 19) and Suzuki teaches there are various modifications included (Col. 33, lines 10-11), thus allowing for a person skilled in the art to modify the invention to include the cell culture vessel in the first cell culture vessel placement unit of each region.

Regarding claim 1, Fukutake teaches a laser irradiation unit and a second moving unit discussed above.  However, Fukutake does not teach the cells in the cell culture vessel in the second cell culture vessel placement unit if each region with lasers.
For claim 1, Suzuki teaches a plurality of regions in which cells can be treated (respective tanks 67-71, Col. 8, lines 18-19) in cell treatment chamber (culture device 127, Col. 8, line 19), which reads on the instant claim limitation of the cells in the cell culture vessel in the second cell culture vessel placement unit if each region with lasers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Fukutake to include the cells in the 

Claim 2: “wherein 25the laser irradiation unit comprises an irradiation position moving unit that moves a laser irradiation position.”:  Fukutake disclose a second detection system 150 is used together with the second scanning system 180 that displaces the optical path of the irradiation light irradiating the sample 112 (Para. [0041], lines 1-3).

Claim 3: “wherein the irradiation position moving unit is a Galvano scanner.”:  Fukutake disclose the detection system 150 includes a galvanic scanner 182 (Para. [0041], line 4).

Claim 4: “wherein the first moving unit and the second moving unit independently move the observation unit and the laser irradiation unit, respectively.”:  Fukutake disclose a first detection system 140 is used together with the first scanning system 170 that displaces the stage 110. The first scanning system 170 includes a stage drive section that moves the stage 110 horizontally; by irradiating the stage on which the sample 112 is mounted with the irradiation light while the stage is moved horizontally by 

Regarding claim 5, Fukutake teaches the invention discussed above in claim 1.  However, Fukutake does not teach a plurality of regions which comprises first cell culture vessel placement unit and a second cell culture vessel placement unit are fixed in the apparatus.
For claim 5, Suzuki teaches a plurality of regions in which cells can be treated (respective tanks 67-71, Col. 8, lines 18-19) in cell treatment chamber (culture device 127, Col. 8, line 19), which reads on the instant claim limitation of a plurality of regions which comprises first cell culture vessel placement unit and a second cell culture vessel placement unit are fixed in the apparatus.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Fukutake to include a plurality of regions which comprises first cell culture vessel placement unit and a second cell culture vessel placement unit are fixed in the apparatus as taught by Suzuki, because Suzuki teaches a plurality of regions in which cells can be treated (respective tanks 67-71, Col. 8, lines 18-19) and Suzuki teaches there are various modifications included (Col. 33, lines 10-11), thus allowing for a person skilled in the art to modify the invention 

Regarding claim 6, Fukutake teaches the invention discussed above in claim 1.  However, Fukutake does not teach the regions are separated by walls.  
For claim 6, Suzuki teaches a plurality of regions in which cells can be treated (respective tanks 67-71, Col. 8, lines 18-19) in cell treatment chamber (culture device 127, Col. 8, line 19), further, Suzuki teaches plurality of regions (the respective tanks 67-71) are separated by wall via Fig. 2, which reads on the instant claim limitation of the regions are separated by walls.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Fukutake to include a plurality of regions separated by walls as taught by Suzuki, because Suzuki teaches a plurality of regions in which cells can be treated (respective tanks 67-71, Col. 8, lines 18-19) in cell treatment chamber (culture device 127, Col. 8, line 19), separated by walls (illustrated in Fig. 2), and Suzuki teaches there are various modifications included (Col. 33, lines 10-11), thus allowing for a person skilled in the art to modify the invention and include a plurality of regions which are separated by walls.

Regarding claim 7, Fukutake teaches the invention discussed above in claim 1.  Further, Fukutake teaches a cell treatment chamber comprising a cell culture vessel and a stage drive section.  However, Fukutake does not explicitly teach the cell treatment chamber comprises a vessel transfer unit that transfers the cell culture vessel.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Fukutake to include a cell treatment chamber comprises a vessel transfer unit that can transfer the cell culture vessel as taught by Suzuki, because Suzuki teaches the driving means rotationally moves the incubator so as to allow the incubator to be shuffled for uniform seeding of the cells to be cultured (Col. 56, lines 35-37).

Regarding claim 8, Fukutake teaches the invention discussed above in claim 1.  Further, Fukutake teaches a cell culture vessel, also discussed above.  However, Fukutake does not explicitly teach a supply unit that supplies the cell culture vessel to the cell treatment chamber.
For claim Fukutake teaches a device for cell culture (Col. 2, line 6) and a medicine supply means for the incubator (Col. 2, lines 11-12), which reads on the instant claim limitation of a supply unit that supplies the cell culture vessel to the cell treatment chamber.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Fukutake to include a supply unit (a medicine supply means, Col. 2, lines 11-12) which supplies the cell culture device and incubator (cell treatment chamber) as taught by Suzuki, because Suzuki teaches a 

Regarding claim 9, Fukutake teaches the invention discussed above in claim 1.  Further, Fukutake teaches a cell culture vessel, observation and treatment of the cell culture vessel also discussed above.  However, Fukutake does not explicitly teach a reclaim unit that reclaims the cell culture vessel after being observed and treated.  
For claim 9, Suzuki teaches the cell culture device comprises a control means for recovery of the wastewater and cells and performs these steps for cell culture (Col. 50, lines 28-29), which reads on the instant claim limitation of a reclaim unit that reclaims the cell culture vessel after being observed and treated.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Fukutake to include a reclaim unit that reclaims the cell culture vessel after being observed and treated as taught by Suzuki, because Suzuki teaches the control means memorizes the timing and content of supply of cells, rotational movement of the incubator, supply of medicine and supply and recovery of the wastewater and cells and performs these steps for cell culture (Col. 50, lines 25-28) and the control means has an interface which exchanges culture information with other control means in the case of operating the device for cell culture a plurality of times (Col. 50, lines 30-33).

claim 10, Fukutake teaches the invention discussed above in claim 1.  Further, Fukutake does not explicitly teach an identification unit and a first cell culture vessel placement unit and a second cell culture vessel placement unit.
For claim 10, Suzuki teaches a control means (Col. 3, line 30), which reads on the instant claim limitation of an identification unit and Suzuki teaches a plurality of regions in which cells can be treated (respective tanks 67-71, Col. 8, lines 18-19) in cell treatment chamber (culture device 127, Col. 8, line 19), which reads on the instant claim limitation of a first cell culture vessel placement unit and a second cell culture vessel placement unit.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Fukutake to include an identification unit and a first cell culture vessel placement unit and a second cell culture vessel placement unit as taught by Suzuki, because Suzuki teaches the control means has an interface which exchanges culture information with other control means in the case of operating the device for cell culture a plurality of times (Col. 50, lines 30-33) and Suzuki teaches Suzuki teaches there are various modifications included (Col. 33, lines 10-11), thus allowing for a person skilled in the art to modify the invention to include a first cell culture vessel placement unit and a second cell culture vessel placement unit of the plurality of regions.

Regarding claim 10, Fukutake teaches the invention discussed above in claim 1.  Further, Fukutake teaches a control section 162 connected to the laser apparatus 120 (Para. [0066], lines 1-2, and Para. [0067], lines 2-3).  However, Fukutake does not 
For claim 10, Suzuki teaches a plurality of regions in which cells can be treated (respective tanks 67-71, Col. 8, lines 18-19) in cell treatment chamber (culture device 127, Col. 8, line 19), which reads on the instant claim limitation of a plurality of regions which comprises first cell culture vessel placement unit and a second cell culture vessel placement unit.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Fukutake to include a plurality of regions which comprises first cell culture vessel placement unit and a second cell culture vessel placement unit as taught by Suzuki, because Suzuki teaches a plurality of regions in which cells can be treated (respective tanks 67-71, Col. 8, lines 18-19) and Suzuki teaches there are various modifications included (Col. 33, lines 10-11), thus allowing for a person skilled in the art to modify the invention and include a plurality of regions which comprises a first cell culture vessel placement unit and a second cell culture vessel placement unit.

Response to Arguments
Applicant's arguments filed 01/25/2022 have been fully considered but they are not persuasive.  Regarding the bottom of pg. 5 of Applicant’s arguments, where Applicant asserts the combination of Fukutake and Suzuki does not teach or suggest the features of claim 1.  However, it is discussed in the rejection above that the reference of Fukutake does teach a cell treatment apparatus comprising a cell treatment .
Regarding the top of pg. 6 of Applicant’s arguments, where Applicant asserts the reference of Suzuki and Fukutake does not address of the observation unit may be moved by the first moving unit from a position for observing the cells in the cell culture vessel in the first cell culture vessel placement unit of the first region to a position for observing the cells in the cell culture vessel in the first cell culture vessel placement unit of the second region, and that the recited laser irradiation unit is movable by the second moving unit from a position for irradiating with a laser the cells in the cell culture vessel in the second cell culture vessel placement unit of the first region to a position for irradiating with a laser the cells in the cell culture vessel in the second cell culture vessel placement unit of the second region.  Regarding the latter, Fukutake discloses an observation unit (observation apparatus, Para. [0010], line 4); Raman-scattered light radiated from the observation target irradiated by irradiation light (Para. [0009], lines 6-7).  Further, Fukutake discloses a first detection system 140 is used together with the .


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENORA A. ABEL whose telephone number is (571)272-8270. The examiner can normally be reached Monday-Friday 7:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENORA A ABEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799